Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 14 filed 01/29/2021 is acknowledged and the rejection under 35 U.S.C. 112(d) is withdrawn.
Response to Arguments
Applicant’s arguments, see page 6, filed December 13th, 2021, with respect to the rejection of claim 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Delvaux.
	Regarding Claim 14, Applicant argued that “Delvaux does not disclose ring segments, in which blades are arranged, as being separable components”. Examiner agrees that the blade ring taught by Delvaux does not show ring segments in the form of separable components as presently amended. However, making normally integrated components separable is obvious (MPEP 2144.04 V. C). As pointed out by Applicant, it is well known in the art that having separable ring segments can simplify manufacturing of the compressor. As there is no teaching within Delvaux preventing such a separation of parts, one of ordinary skill would, at the time of filing, have been able to arrive at Applicant’s claimed invention as such a modification is obvious.
The rejection of Claim 14 has been updated under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/009996 (Delvaux).

Regarding claim 14, Delvaux teaches at least one first blade ring of a first compressor stage and formed of at least two ring segments,
 (Figs 2-4, dotted line delimits the different segments of the blade ring), 
blades which are arranged in the ring segments of the blade ring in such a way that a first number of blades are arranged in a first ring segment and a second number of blades are arranged in a second ring segment, wherein the first number of blades is not equal to the second number [Fig. 2, top segment (element 202) has 3 blades and bottom (element 204) has 6 blades, element 208) (see paragraph 40)].
a further blade ring of a further compressor stage (“the rotor 200 may be used in multiple stages of a rotary machine, each have the same or different arrangement of the non-uniformly spaced blades.”, paragraph 39) 

wherein the blade ring and the further blade ring are secured to prevent twisting with respect to one another (Each blade ring element 164, is secured to a shaft on fig. 1 fixing the stages to be synchronized in rotation, Fig. 1).
However, Delvaux fails to teach that the ring segments are separable components.
Making normally integrated components separable is obvious (MPEP 2144.04 V. C.). It is well known in the art that having separable ring segments can simplify manufacturing of the compressor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the blade ring taught by Delvaux to have separable segments, as such a separation of parts is obvious (MPEP 2144.04 V. C.).
Regarding claim 15, Delvaux teaches
 the blades of the first ring segment are equidistant (element 210, fig. 2, paragraph 41), 
or 
 the blades of the second ring segment are equidistant (element 212, fig. 2, paragraph 41)
Regarding claim 18, Delvaux fails to explicitly teach an angular positioning of the first ring segment on the first blade ring is identical to an angular positioning of said second one of the further ring segments on the further blade ring.
However, one would have to select an angular alignment, if the ring stages angularly coincide with one another or not, of the possible angular alignments of the ring stages relative to another; a person of ordinary skill in the art would immediately envisage at least a corresponding angular alignment and a mirrored alignment.  
As further taught by Delvaux, “the non-uniform spacing of the blades reduces or eliminates the periodic nature of the wake and bow waves, thereby reducing the possibility of resonant behavior in the rotary machine”, - paragraph 35.
Since there are only two blade ring segments to be opposite, the angular alignment of the first compressor stage, the first ring segment has to equal the second ring segment of the second compressor stage or further compressor stage.
Therefore, it would be obvious to one of ordinary skill before the effective date to have modified Delvaux to provide a gas turbine engine with an angular positioning of the first ring segment on the first blade ring is identical to an angular positioning of said second one of the further ring segments on the further blade ring. Doing so, reduces the periodic nature that occurs from wake and bow waves produced by the blades.

Regarding claim 19, Delvaux fails to explicitly teach an angular positioning of the second ring segment on the first blade ring is identical to an angular positioning of the said first one of the further ring segments on the further blade ring.

As further taught by Delvaux, “the non-uniform spacing of the blades reduces or eliminates the periodic nature of the wake and bow waves, thereby reducing the possibility of resonant behavior in the rotary machine”, - paragraph 35.
Since there are only two blade ring segments to be opposite, the angular alignment of the first compressor stage, the second ring segment has to equal the first ring segment of the second compressor stage or further compressor stage.
Therefore, it would be obvious to one of ordinary skill before the effective date to have modified Delvaux to provide a gas turbine engine with an angular positioning of the second ring segment on the first blade ring is identical to an angular positioning of said first one of the further ring segments on the further blade ring. Doing so, reduces the periodic nature that occurs from wake and bow waves produced by the blades.
Regarding claim 21, Delvaux teaches at least one of: 
the first blade ring has only two ring segments (Fig. 2), or the further blade ring has only two additional further ring segments (Fig 3-4).
Regarding claim 22, Delvaux teaches at least one of the blades of the first blade ring or the blades of the further blade ring are at least one of rotor blades or guide vanes (paragraph 37).
Regarding claim 23, Delvaux teaches wherein each of the compressor stages has a rotor blade ring and a guide vane ring (paragraph 37).
Regarding claim 24, Delvaux teaches each guide vane ring is divided into at least two ring segments of the same size (figs 2-4, paragraph 38).
Regarding claim 25, Delvaux teaches each rotor blade ring is divided into at least four ring segments of the same size (Fig. 3).
Regarding claim 26, Delvaux teaches A fluid kinetic machine having a compressor according to claim 14 (paragraph 45) and a turbine (Fig. 1).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745